568 N.W.2d 401 (1997)
224 Mich. App. 295
Ronald BIESZCK and Susan Bieszck, Plaintiffs-Appellants,
v.
AVIS RENT-A-CAR SYSTEM, INC., Defendant-Appellee, and
Tyrone Glenn Hill, Defendant.
Docket No. 192794.
Court of Appeals of Michigan.
Submitted June 3, 1997, at Detroit.
Decided June 20, 1997, at 9:20 a.m.
Released for Publication September 11, 1997.
*402 Gary B. Perkins, Rochester Hills, for plaintiffs-appellants.
James R. Fletcher, Southfield, for defendant-appellee.
Before MacKENZIE, P.J., and NEFF and MARKEY, JJ.
NEFF, Judge.
Plaintiffs brought suit,[1] alleging that defendant, Avis Rent-A-Car System, Inc., was liable for injuries sustained by Ronald Bieszck in an automobile accident. The claim against Avis was predicated on the owner's liability statute, 1988 PA 125, M.C.L. § 257.401; M.S.A. § 9.2101. Plaintiffs [2] appeal as of right from a judgment of no cause of action entered following a jury trial. We reverse and remand for a new trial.

I
At trial, the parties stipulated that plaintiff was involved in an accident with an automobile owned by Avis and operated by Tyrone Glenn Hill. The car had been leased to Virdell Hill pursuant to a written rental agreement prohibiting anyone under the age of twenty-five from operating the vehicle. The police report generated at the time of the accident indicated that Tyrone Hill was twenty-one years old on the day of the accident. Neither Tyrone Hill nor Virdell Hill testified at trial. Relying upon the terms of the rental agreement, Avis claimed that it did not consent to the operation of its car by Tyrone Glenn Hill.
The jury found that the automobile was not being operated with Avis' consent. Therefore, the jury never reached the issue *403 of Tyrone Hill's negligence in operating the vehicle and judgment was entered in Avis' favor. Plaintiffs then filed a motion for judgment notwithstanding the verdict (JNOV), a new trial, or relief from judgment. The motion was denied by the trial court, as was plaintiffs' motion for reconsideration.

II
A new trial is appropriate when an error of law has occurred in the proceedings. MCR 2.611(A)(1)(g). Questions of law are subject to review de novo. Cardinal Mooney High School v. Michigan High School Athletic Ass'n, 437 Mich. 75, 80, 467 N.W.2d 21 (1991). As a matter of law, the issue whether Avis consented to Tyrone Hill's use of the vehicle should have been decided by the trial court in the affirmative. Because an issue of law went to the jury and was resolved contrary to the law, a new trial is warranted. MCR 2.611(A)(1)(g).
The key issue in this case was whether Tyrone Hill was operating the vehicle owned by Avis with Avis' consent. At the time of trial, M.C.L. § 257.401; M.S.A. § 9.2101 provided in pertinent part:
The owner of a motor vehicle shall be liable for any injury occasioned by the negligent operation of the motor vehicle whether the negligence consists of a violation of the provisions of the statutes of the state or in the failure to observe such ordinary care in the operation of the motor vehicle as the rules of the common law requires [sic]. The owner shall not be liable, however, unless the motor vehicle is being driven with his or her express or implied consent or knowledge. It shall be presumed that the motor vehicle is being driven with the knowledge and consent of the owner if it is driven at the time of the injury by his or her father, mother, brother, sister, son, daughter, or other immediate member of the family.
The purpose of this statute is to place the risk of damage or injury upon the person who has the ultimate control of the vehicle, the owner. Roberts v. Posey, 386 Mich. 656, 662, 194 N.W.2d 310 (1972); Ringewold v. Bos, 200 Mich.App. 131, 134, 503 N.W.2d 716 (1993).
Because there is no evidence that Tyrone Hill was a member of Avis'"immediate family," the statutory presumption of consent to the operation of the vehicle does not apply here.[3]Lahey v. Sharp, 23 Mich. App. 556, 558, 179 N.W.2d 195 (1970). However, the common-law presumption of consent, arising simply by virtue of the vehicle being operated on the street, does. Id, In Hatter v. Dodge Bros., 202 Mich. 97,102,167 N.W. 935 (1918), the Supreme Court stated: In the absence of such statutory qualification the possession, use and control of an automobile in a public place fairly gives rise to the inference that the person so in control is the owner of such property or in lawful possession of it with the express or implied consent of the owner.
See also Caradonna v. Arpino, 177 Mich. App. 486, 489, 442 N.W.2d 702 (1989). This common-law presumption of consent applies even when the owner has leased or rented out the car. Delaney v. Burnett, 63 Mich. App. 639, 641, 234 N.W.2d 741 (1975).

A
Once consent of the owner is thus established, the burden is on the owner to show that the vehicle was being driven without his express or implied consent or knowledge. Roberts, supra at 663, 194 N.W.2d *404 310. In order to rebut the common-law presumption of the owner's consent to the operation of a vehicle, there must be positive, unequivocal, strong, and credible evidence to the contrary. Lahey, supra at 559, 179 N.W.2d 195.
In this case, the parties stipulated that Avis rented the vehicle to Virdell Hill under the terms of Avis' rental agreement. Under the terms of the agreement, Virdell agreed that the vehicle was to be operated only by an individual "at least 25 years old and capable and validly licensed driver." The vehicle was being operated by Tyrone Hill, twenty-one years old at the time of the accident. The record contains no facts concerning how Tyrone Hill came to be operating the motor vehicle.
Avis argued that it could not be held liable for the actions of Tyrone Hill while operating its vehicle because Tyrone Hill was operating the vehicle in violation of the terms of the agreement and, therefore, without the express or implied consent or knowledge of Avis. These facts, however, are insufficient as a matter of law to overcome the presumption of consent.
In Roberts, supra, the Michigan Supreme Court addressed the common-law presumption of consent. In that case, the Court held:
The presumption that a motor vehicle, taken with the permission of its owner, is thereafter being driven with his express or implied consent or knowledge is not overcome by evidence that the driver has violated the terms of the original permission.... [Roberts, supra at 664, 194 N.W.2d 310 (emphasis added).]
Three years later, the Supreme Court, in Cowan v. Strecker, 394 Mich. 110, 115, 229 N.W.2d 302 (1975), further stated that "when an owner willingly surrenders control of his vehicle to others he `consents' to assumption of the risks attendant upon his surrender of control regardless of admonitions which would purport to delimit his consent." (Emphasis added.) The Court's rulings in both Roberts and Cowan were justified by the need to effectuate the purpose of the owner's liability statute of placing the risk of damage or injury on the individual who has the ultimate control of the vehicle. Id.; Roberts, supra at 662, 194 N.W.2d 310. Any limitations imposed by the owner in making the loan of the vehicle to another are therefore irrelevant to the effectuation of the statutory purpose. Id
After Cowan and Roberts were decided, this Court considered a case whose facts are similar to those in the instant case. In Delaney, supra, the plaintiff brought suit against a rental car company that owned the vehicle that struck the plaintiffs vehicle. The rental agreement stated that no one under the age of twenty-one was to operate the vehicle. In violation of the contract, the lessee loaned the vehicle to Burnett, who was twenty years old at the time. Id at 640, 234 N.W.2d 741.
On appeal, the rental car company argued that its rental contract with the lessee conclusively rebutted the presumption of consent. Id. This Court, relying on Cowan and Roberts, reversed the lower court's grant of summary disposition in favor of the defendant. Deianey, supra at 642, 234 N.W.2d 741. This Court found that the only difference between the situation before it and the situation in Cowan and Roberts was that the limitations on the lessee's use of the vehicle were in writing. Id. at 642, 234 N.W.2d 741. Holding that the fact that the limitation was in writing was a distinction without a difference, this Court concluded that the rental agreement restrictions did not serve to rebut the presumption of consent. Id.

B
Deianey is persuasive. Avis' limitation on use found in the rental agreement was insufficient, as a matter of law, to avoid the presumption that the vehicle was being driven with Avis' consent. The lower court thus erred in determining that the question of consent was for the jury to decide. Moreover, because the jury decided the issue contrary to the law, plaintiffs are entitled to a new trial. MCR 2.611(A)(1)(g).

III
Finally, contrary to Avis' position, the foregoing issue has not been waived. Avis argues that because plaintiffs failed to *405 object to the form of the verdict, which asked the jury to determine the issue of consent, plaintiffs have waived the issue on appeal. Although plaintiffs may not have specifically stated that the issue was one of law for the court, they essentially made this argument on several occasions: in their trial brief, in response to defendant's oral motion for a directed verdict, and in their motion for JNOV or a new trial and motion for reconsideration.
The form of the verdict is, as Avis recognizes, in essence a jury instruction. In Mina v. General Star Indemnity Co., 218 Mich.App. 678, 680, 555 N.W.2d 1 (1996), this Court stated:
To preserve for review an issue concerning a jury instruction, a party must object on the record before the jury retires to deliberate. MCR 2.516(C). This Court will review an unpreserved issue concerning an error in jury instruction only when necessary to prevent manifest injustice. Manifest injustice results where the defect in instruction is of such magnitude as to constitute plain error, requiring a new trial, or where it pertains to a basic and controlling issue in the case. [Citations omitted.]
The error at issue here pertains to a basic and controlling issue in this case. Thus, manifest injustice would occur if this Court refused to address the issue on appeal.

IV
Reversed and remanded for a new trial. This Court does not retain jurisdiction.
NOTES
[1]  Tyrone Glenn Hill was never served with a copy of the summons and complaint and is not a party to this appeal.
[2]  Susan Bieszck's claim for loss of consortium is derivative in nature; thus, in this opinion, "plaintiff" will refer to Ronald Bieszck only.
[3]  It should be noted that the owner's liability statute was recently amended effective June 22, 1995, adding the following:

(3) Notwithstanding subsection (1), a person engaged in the business of leasing motor vehicles who is the lessor of a motor vehicle under a lease providing for the use of the motor vehicle by the lessee for a period of 30 days or less is liable for an injury caused by the negligent operation of the leased motor vehicle only if the injury occurred while the leased motor vehicle was being operated by an authorized driver under the lease agreement or by the lessee's spouse, father, mother, brother, sister, son, daughter, or other immediate family member. Unless the lessor, or his or her agent, was negligent in the leasing of the motor vehicle, the lessor's liability under this subsection is limited to $20,000.00 because of bodily injury to or death of 1 person in any 1 accident and $40,000.00 because of bodily injury to or death of 2 or more persons in any 1 accident. [1995 P.A. 98, M.C.L. § 257.401; M.S.A. § 9.2101.]